Case 1:20-cv-06430-JGK Document11 Filed 10/14/20 Page 1 of 2

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
DOCH _.
DATE FILED: { B//ty) PO

UNITED STATES DISTRICT COURT
SCUTHERN DISTRICT OF NEW YORK

 

 

SHAEL CRUZ,
Plaintiff, 20-cv-6430 (JGK)
- against - ORDER
SPORT OBERMEYER LTD.,

Defendant.

 

JOHN G. KOELTL, District Judge:

it having been reported to this Court that the parties have
settled this action, it is, on this 14th day of October, 2020,
hereby ordered that this matter be discontinued with prejudice
but without costs; provided, however, that within 60 days of the
date of this order, counsel for the plaintiff may apply by
letter for restoration of the action to the calendar of the
undersigned, in which event the action will be restored.

Any application to reopen must be filed within 60 days of
this order; any application to reopen filed thereafter may be
denied solely on that basis. Further, if the parties wish for
the Court to retain jurisdiction for the purpose of enforcing
any settlement agreement, they must submit the settlement
agreement to the Court within the same 60-day period to be so-
ordered by the Court. Unless the Court orders otherwise, the
Court will not retain jurisdiction to enforce a settlement

agreement unless it is made part of the public record.

 
Case 1:20-cv-06430-JGK Document11 Filed 10/14/20 Page 2 of 2

All pending motions are dismissed as moot. All
conferences are canceled. The Clerk of Court is directed to
close this case.

SO ORDERED.

Dated: New York, New York — KK
October 14, 2020 a (Sh tly

John G. Koeltl
a Gaited States District Judge

 

 

 

 
